DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			CONTINUATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-20-22 has been entered.
 
       STATUS OF THE CLAIMS
	Claims 1, 2, 6, 8, 10, 11, 12,  18-28 are pending.  Claims 3-5, 7, 9, and 13-17, and claims 29-31 have been cancelled.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in the use of the word “basic pH” on line phrase “, on line  7.   No basis is seen in the specification for this phrase.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, 20, 21  and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/053574 (WO ‘574).  
Zipp et al. (‘574) teaches a cannabinoid glycoside and method of synthesis, (title).  The reference discloses that glycosylation reactions included a UDP-glucose nucleotide sugar donor to donate carbohydrate moieties.  Also, alternative strategies to further improve the solubility of cannabinoids was glycosylation and acetylation (00127).  Claim 1 differs from the reference in that the reference doesn’t actually recite “acetylated cannabinoid glycoside” (ACG), or it being used in an aqueous solution and or as a beverage additive.  WO ‘574 discloses that pharmaceutical compositions can be made as a syrup and can be used in a beverage or foods like yogurt (0092).  Since, the reference recites a glycoside and acetylation, it is seen that the reference discloses such a composition.  Cannabinoid glycosides are specifically disclosed by  WO ‘574  “ increased aqueous solubility of the cannabinoid glycoside prodrugs of the present invention also enables new formulations …or aqueous formulations not achievable with the former hydrophobic cannabinoid” (0061).  
	Also, the reference discloses that upon the production of large quantities of cannabinoid glycoside in aqueous solutions, it was it was observed that multiple cannabinoid glycosides (CG) in water had foaming properties like detergents (00138).
Claim 1 has been amended to require that the aqueous solution is approximately neutral or basic and that the  cannabinoids are not encapsulated by another compound, and that the aqueous solution is added to a food or beverage having …neutral or basic pH.    A pH of 7 is disclosed in Table 8  (00083, 0084 (DETX) .  WO ‘574  does not disclose encapsulation, but discloses that  pharmaceutical compositions can be made as a syrup by combining active ingredients with sweetening agents, such as sucrose (0092).  Mixing of ingredients is not seen as encapsulation.  The phrase the aqueous solution is added to a food or beverage having …neutral or basic pH is seen as a process limitation in a composition claim and is not given weight.  
Therefore, it would have obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the ACG  and  cannabinoid glycoside in a beverage as disclosed by Zipp et al.  (WO ‘574), and to use a neutral aqueous solution containing the cannabinoid,  and that the  cannabinoids are not encapsulated by another compound as disclosed by WO ‘574.    
One would have been motivated to use ACG and  cannabinoid glycoside in a beverage as disclosed by Zipp et al.  (WO ‘574), since the reference discloses that CG was produced in large quantities in aqueous solutions. One would also have been motivated to use a neutral or basic pH solutions (step a)  and CG which was not encapsulated, since WO ‘574 discloses only mixing the CG with ingredients to make a beverage which could be neutral.
One would have had an expectation of success in using CG in a neutral or basic aqueous solution, and not to encapsulated,  since WO ‘574, disclosed compositions which did not require encapsulation, and used a neutral pH.     
Claim 2 requires that the ACG is O-acetyl CG.  The reference discloses the purification of cannabinoid glycoside (00132).  CBD-B-O-D-glucopyranoside is disclosed (Tanaka 1996) and other O-acetyl type CG’s (entire reference).  
Claim 12 further requires that the cannabinoids are in basic solutions (step a) and claims 10 and  28 that the cannabinoid to be modified comes from hemp, and claim 11 that the hemp is a non-psychoactive cannabinoid.  The limitations as to claim 12 has been disclosed above and are obvious for those reasons.  WO ‘574 discloses that phytocannabinoids were from Cannabis saliva (001).    Official Notice is taken that cannabinoids are found both in cannabis and hemp and that the cannabinoid from hemp is a non-psychoactive cannabinoid.   As to the source of the cannabinoid being from hemp, and non-psychoactive,  no patentable distinction is seen in the source, since the chemical composition is the same, absent a showing of unexpected results.  
As to the use of dextrin or maltodextrin, as in claim 19, WO ‘574 discloses in the prior art that the use of maltodextrins were found to improve the solubility of cannabinoids (003) and in aqueous suspension (0088).  
As to the emulsifiers as in claims 20 and 21, WO ‘574 discloses the use of emulsifiers and thickening agents or gelling agents (0096, last 5 lines).  

Claim 6 further requires an aqueous solution.  WO ‘574  discloses the use of aqueous formulation  as in “ increased aqueous solubility of the cannabinoid glycoside prodrugs of the present invention also enables new formulations …or aqueous formulations not achievable with the former hydrophobic cannabinoid” (0061).  
Claim 8 requires a citrate buffer.   Official Notice is taken that buffers are commonly used in beverages, which would have been required depending on the type of beverage and the ingredients.  In this case, it would have been obvious to use a buffer to maintain the pH in a range acceptable to the CG.  
Claim 18 further requires the use of a food additive which is a polysaccharide, and claim 19 that it can be dextrin or maltodextrin.  The reference discloses that a stabilizer can be used, such as corn starch.  Official notice is taken that dextrins can be made from corn starch, and that they are polysaccharides.  Since they are all a type of starch, it is seen that it would have been obvious to use them for their known function, absent anything new or unobvious.  
Flavoring agents  can be used as in claim 22 and claim 24, coloring agents (0092).  Even though the specific  flavoring agents, they are commonly used in the art and Official notice is taken of this. 
Claim 25 requires a surfactant, and claim 26 particular ones.  Surfactants are disclosed in general (0099).  It would have been within the skill of the ordinary worker to chose particular ones as in claim 26.  
Preservatives can be used as in claim 27, in general (0088).  It would have been within the skill of the ordinary worker to use articular ones absent anything new or unobvious.  
 				Arguments
Applicant's arguments filed 4-26-22 have been fully considered but they are not persuasive. Applicants argue that Zipp (WO ‘547) does not teach how a cannabinoid glycoside would be acetylated or what acetyltransferace would accomplish the acetylation, but only teaches a prophetic modification to a sugar moiety.  However, this is not seen because the claims now require a composition containing an acetylated  cannabinoid glycoside (ACG) or a cannabinoid glycoside (CG).  The reference discloses, in particularly a CG, which is specifically disclosed by  WO ‘574  “ increased aqueous solubility of the cannabinoid glycoside prodrugs of the present invention also enables new formulations …or aqueous formulations not achievable with the former hydrophobic cannabinoid” (0061).  The use of an acetyltransferase enzyme is not required in the claims.  
Zipp does disclose a neutral or basic pH.  A pH of 7 is disclosed in Table 8  (00083, 0084) .    Stability and shelf life limitations are not seen in the claims.  
The use of the reference to Winnicki as to soluble lipid micelles which were encapsulated has been removed. 
The teachings of claim 9 as to an aqueous solution containing the AC has been found in Zipp et al.  as above.  The reference discloses that “in a preferred embodiment…The pharmaceutical compositions are formulated for admiration …. In aqueous or oil suspensions, dispersible powders or granules known in the art, (0086) 0088).   
Therefore, it is seen that the reference to Zipp et al. teaches the new claim limitations.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 2:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	5-16-2022 HFH